DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5, lines 12-19 should be:
“calculates 1) a first ratio of the calculated first power consumption of the first module to a sum of the first and second power consumptions as a first coefficient of the first module, and 2) a second ratio of the calculated second power consumption of the second module to the sum of the first and second power consumptions as a second coefficient of the second module, and”.

Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 10, 12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a weighting calculation unit that:
calculates 1) a first ratio of i) the calculated first power consumption for the first module to ii) a sum of the first and second power consumptions as a first coefficient of the first module, and 2) a second ratio of i) the calculated second power consumption for the second module to ii) the sum of the first and second power consumptions as a second coefficient of the second module;
in combination with all the other claimed limitations.
Claims 3 and 14 are allowed for depending from Claim 1.

Regarding Claim 5, the prior art does not disclose, teach or suggest a semiconductor system comprising:
wherein the first semiconductor device includes a weighting calculation unit that:
calculates 1) a first ratio of the calculated first power consumption of the first module to a sum of the first and second power consumptions as a first coefficient of the first module, and 2) a second ratio of the calculated second power consumption of the second module to the sum of the first and second power consumptions as a second coefficient of the second module;
in combination with all the other claimed limitations.
Claims 7, 9, and 15 are allowed for depending from Claim 5.


calculating 1) a first ratio of the calculated first power consumption for the first module to a sum of the first and second power consumptions as a first coefficient of the first module, and 2) a second ratio of the calculated second power consumption for the second module to the sum of the first and second power consumptions as a second coefficient of the second module;
in combination with all the other claimed limitations.
Claims 12 and 16 are allowed for depending from Claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANA J. CHENG/Examiner, Art Unit 2849